DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 07/05/2022, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-4 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3, the prior art of record, specifically Yamada (US 2009/0262393) teaches a print job transmitting device (Terminal device 30 /Printer Driver 39, Figure 2) comprising: a print job transmitting device (In CPU 31, Figure 2) to transmit a print job to an image forming apparatus (A usual print job is transmitted from the terminal device 30 to the composite machine 10; paragraph 56, Figure 3); an order change requester (In CPU 31, Figure 2) to request the image forming apparatus to change a job execution order, as an execution order of print jobs, that is managed by the image forming apparatus (Printer driver 39 of the terminal device 30 recognizes the condition of the print job transmitted from the terminal device 30 to the composite machine 10 based on a start notice 43 and a termination notice 45 mentioned transmitted from the composite machine 10, and indicates the status of the print job on a predetermined screen on the display device 36; paragraphs 61-62, Figures 1- 3); and an order notifier to acquire the job execution order managed by the image forming apparatus and notify the acquired job execution order (Execution instruction of the changes has been received, the printer driver 39 of the terminal device 30 transmits a change request; paragraphs 65, 70, Figure 3). 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein during a predetermined time period after the order change requester requests the image forming apparatus to change the job execution order into a new job execution order, the order notifier repeatedly acquires the job execution order managed by the image forming apparatus until the order notifier determine that the job execution order managed by the image forming apparatus indicates the new job execution order, and the order notifier notifies the job execution order acquired from the image forming apparatus when the order notifier determine that the job execution order managed by the image forming apparatus indicates the new job execution order during the predetermined time period.

Regarding claims 2, 4, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675